Per Curiam,
The learned judge who tried this case allowed the defend*13ant’s motion for a compulsory nonsuit, and refused to take it off. The plaintiff assuming that there was error in the refusal to take- off the nonsuit, entered an appeal to this court. The argument made on the appeal and the cases cited to support it failed to convince us of error in the conclusion arrived at by the learned court below. It plainly appeared on the trial of the case that the plaintiff’s right of action accrued on delivery of the deed of June 8, 1889, and that the summons on which the service was made was issued seven years, eleven months and twenty-six days after the acknowledgment of the sheriff’s deed. It seems to us that the plaintiff’s claim was in any aspect of the case, barred by the statute of limitations, and that the allowance of the nonsuit and the refusal to take it off was properly entered.
Judgment affirmed.